DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2020 was considered by the Examiner. 

Claim Objections
Claims 1, 16, and 22 are objected to because of the following informalities:  
Regarding claim 1, it is suggested that “the conductive rod formed as the measurement line” on line 7 read “the measurement line designed as a conductive rod” in order to be consistent with the terminology on line 4.
Regarding claim 16, it is suggested the “conducive rod configured as a measurement line” read “the measurement line designed as a conductive rod” in order to be consistent with the terminology of claim 15.
Regarding claim 22, it is suggested “the conductive rod designed as a measurement line” read “the measurement line designed as a conductive rod” in order to be consistent with the terminology of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “single-rod probe” renders the claim indefinite as it lacks adequate antecedent basis in claim 15.  For examination it was assumed the “single-rod probe” corresponded to the claimed “measurement probe.” Clarification is required. 
Regarding claim 25, the limitation “the compact single-rod probes” renders the claim indefinite as it lacks adequate antecedent basis.  Claim 25 further recites “a plurality” of these compact single-rod probes and it is unclear whether this is a plurality of probes distinct from the “measurement probe” recited in claim 15.  For examination it was assumed that claim 25 was referring to the device having a plurality of measurement probes as recited in claim 15.  Clarification is required. 
Regarding claim 26, “the floor,” “the cover,” and “the fastening means” all lack adequate antecedent basis.  Clarification is required. 
Regarding claim 27, the limitation “each compact single-rod probe is assigned a temperature sensor” renders the claim indefinite for the following reasons.  The use of the term “assigned” makes the claim unclear as to whether the claimed device includes a temperature sensor or not.   As mentioned with respect to claim 24 and 25, the compact single-rod probe renders the claim indefinite. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 22, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corak et al. US 2003/0079365 (Corak).
Regarding claim 15, Corak teaches (Fig. 11) a device for determining the moisture or the conductivity of a flowable medium in a container (see para [0227] – probe to monitor moisture in ear corn dryer bin), comprising a measurement probe (probe 32 consists of members 103) of a specified length (see para [0227] – probe members are aluminum tube 8 feet long) which is plunged into the medium (see Fig. 11a and para [0227] – probe array is installed in center of dryer bin such as shown in Fig. 1) and consists of a conductive material (see para [0227] -probe 32 is aluminum), wherein a measurement line designed as a conductive rod (conductor 34, see Fig. 11E) is provided in the upper end region of the measurement probe (see Fig. 11E – conductor 34 provided at upper end of member 103 of probe 32) , wherein a first feed-through or a first fastening component is provided (see Fig. 11E – pin end 152 is threaded and receives threaded nut to lock per para [0029]), which is designed in such a way that the conductive rod formed as the measurement line (conductor 34) can be fastened, in an electrically insulated manner, to an electrically conductive wall of the container or to an electrically conductive elongate holder (see Fig. 11E – pin end 152 enables conductor 34 to be connected support 104, considered the elongated holder, in an insulated manner), wherein a rod of a non-conductive material is provided in the lower end region of the measurement probe (see Fig. 11D – insulated member 156 provided at the second end of probe 32 as shown in in Fig. 11D), wherein a second feed-through or a second fastening component is provided (se Fig. 11D –pin end 152 which includes locking nut per para [0229] at end opposite to conductor 34), which is designed in such a way that the non-conductive rod can be fastened to the wall of the container or to the elongate holder (see Fig. 11D – insulated member 156 is connected to support 104), wherein the conductive rod (conductor 34) and the non-conductive rod (insulator 156 opposite conductor 34) are dimensioned and oriented such that the measurement probe (probe 32 with members 103), when mounted, is oriented substantially in parallel to the longitudinal axis of the container or the elongate holder (probe 32 and members 103 are oriented parallel to the longitudinal axis of the bin), and wherein a signal processing unit (see Fig. 1 – PC 42 and TDR device 40) is provided which is designed such that high-frequency measurement signals are conducted via the measurement line to the measurement probe (TDR device 40 sends electromagnetic pulses by way of line 34 to probe 32, see para [0078]) and the moisture or conductivity of the medium is determined by means of a TDR method (see para [0078] – from TDR pulses, moisture is determined).
Regarding claim 16, Corak teaches (Figs. 1 and 11) a device of claim 15, wherein the conductive rod configured as a measurement line (conductor 34) and the non-conductive rod (insulated member 156) have a length which is dimensioned (see Fig. 11 – each element has designed length) such that a measuring field for the high-frequency measurement signal is constructed between the conductive rod, the measurement probe and the adjoining surface of the inner wall of the container or holder (see para [0083-84] – conductive probes have length L and have adjacent grounding pairs to contain the electromagnetic field).
Regarding claim 22, Corak teaches the device of claim 15, wherein a cable is provided (see Fig. 1 – cable 35), by which the signal processing unit is electrically connected to the end region of the conductive rod designed as a measurement line (see Fig. 1 – cable 35 interfaces with cable 34 to provide signal).
Regarding claim 24, Corak teaches the device of claim 15, wherein the holder (support 104) and the single-rod probe (probe 32 with members 103) form a compact unit (system is considered to form a “compact” unit as compact is a relative term and no standard for “compact” has been claimed.  Also see Fig. 11 – array 100 considered the unit).
Regarding claim 25, Corak teaches the device of claim 24, wherein a plurality of the compact single-rod probes (see Fig. 11A – plurality of probes 32) are attached to an elongate rail (support 104 are attached to tubular member 106) in a cascade (probes 32 are cascaded vertically as shown).
Regarding claim 26, Corak teaches the device of claim 25, wherein the fastening means for fastening the rail to the floor and to the cover of the container are provided in the end regions of the elongate rail (see para [0227] – tubular member 106 extends and is attached to opposite side walls of the bin).
Regarding claim 27, Corak teaches the device of claim 25, wherein each compact single-rod probe is assigned a temperature sensor (see para [0220] – temperature sensors used to monitor temperature and drying rate.  Such a sensor is considered as “assigned” to the probe since it is used in the same environment as the probe).
Regarding claim 28, Corak teaches the device of claim 15, wherein the container (see Fig. 1- dryer bin), which is metallic (see para [0094] – at least floor of bin is metal) or electroconductive at least on the inner surface, is configured as a pipeline section (portion of bin where material is positioned is considered claimed section) and wherein the single-rod probe is installed in the pipeline section (see Fig. 11A – probes 32 in bin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corak et al. US 2003/0079365 (Corak) in view of Dayal et al. US 2016/0003662 (Dayal).
Regarding claim 17, Corak teaches (Figs. 1 and 11) the device of claim 15, wherein the conductive rod designed as a measurement line (conductor 34) consisting of a flexible carrier (conductor 34 is coaxial cable per para [0100] and the core of the coaxial cable is considered the flexible carrier as it is flexible conductor and carries the signal), wherein the flexible carrier is surrounded by a thin-walled, electrically conductive tube (see para [0100] – conductor 34 is coaxial tube which inherently includes an inner conductor considered the core and an outer conductor surrounding the core.  The outer conductor of the coaxial cable is considered the claimed “conductive tube”) or by an electrically conductive coating or by an electrically conductive shrink tube.
Corak does not teach the measurement probe consisting a flexible carrier wherein the flexible carrier is surrounded by a thin-walled, electrically conductive tube or by an electrically conductive coating or by an electrically conductive shrink tube.
Dayal teaches (Fig. 1A) the measurement probe (probe 106) consisting a flexible carrier (conductive rod 112) wherein the flexible carrier is surrounded by a thin-walled, electrically conductive tube (conductive tube 110) or by an electrically conductive coating or by an electrically conductive shrink tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Corak to have a carrier surrounded by a conductive tube as taught by Dayal in order to perform measurements in fluid as taught by Dayal.  
Regarding claim 18, Corak in view of Dayal teaches the device of claim 17, but does not teach wherein the thickness of the thin-walled, electrically conductive tube or of the electrically conductive coating or of the electrically conductive shrink tube is in the range of 0.5 to 2.5mm, and wherein the outer diameter of the thin-walled, electrically conductive tube or of the electrically conductive coating or of the electrically conductive shrink tube is between 5 and 15 mm.
However, Corak teaches in para [0087-088] that the sizes of system elements are established by trial and error and based on the physical size of the dryer bins, attenuation of the material, and desired resolution.  Thus demonstrating that the size of the elements of the system are an adjustable parameter and determined based on individual application and requirements.
Therefore it would be obvious to one of ordinary skill in the art to modify the thickness and outer diameter of the tube taught by Corak in view of Dayal to be in the range of 0.5-2.5mm and 5-15mm, respectively, since it has been held that mere changes in size are within the level of one of ordinary skill. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  One would be motivated to make such a modification in order to adjust the device to for use in specifically sized containers. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corak et al. US 2003/0079365 (Corak).
Regarding claim 20, Corak teaches (Figs. 1 and 11) the device of claim 15, wherein the conductive rod designed as a measurement line (conductor 34) and the non-conductive rod (insulating member 156) have a length (see Fig. 11A).   
Corak does not explicitly teach the elements have a length between 0.3 and 3 m.
Within Fig. 11, Corak teaches the probes 32 are 8 feet long, and is silent with respect to the length of the conductor 34 or insulating member 156).  However, Corak teaches in para [0087-088] that the lengths of system elements, including conductor 34, are established by trial and error and based on the physical size of the dryer bins, attenuation of the material, and desired resolution.  Thus demonstrating that the size of the elements of the system are an adjustable parameter and determined based on individual application and requirements.
Therefore it would be obvious to one of ordinary skill in the art to modify the conductive rod designed as a measurement line and the non-conductive rod as taught by Corak in Fig. 11 to have a length between 0.3 and 3 m in order to utilize the system and fit within in a smaller bin since it has been held that mere changes in size are within the level of one of ordinary skill. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corak et al. US 2003/0079365 (Corak) in view of Xie et al. US 2016/0169720 (Xie).
Regarding claim 19, Corak teaches the device of claim 15, wherein the non-conductive rod (insulated member 156 provided at the second end of probe 32 as shown in in Fig. 11D).
Corak does not explicitly teach this rod is designed as a flexible glass fiber rod.
Xie teaches a rod is designed as flexible glass fiber rod (see para [0038] –glass rod 530).
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using a glass rod for insulation as opposed to other materials.  One of ordinary skill in the art would have recognized that glass rods and other insulating rods are known equivalents for providing electrical insulation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used in the non-conductive rod taught by Corak to be glass as taught by Xie in order to achieve the predictable results of maintaining electrical insulation between components. KSR Rational (B) Substitution of one known equivalent element for another to obtain predictable results.  See MPEP 2141.
Regarding claim 21, Corak teaches the device of claim 15, but does not explicitly teach wherein the first feed-through or the first fastening component and the second feed-through or the second fastening component consist of an insulating plastic or of an insulating ceramic.
Xie teaches (Fig. 5) wherein the first feed-through or the first fastening component and the second feed-through or the second fastening component consist of an insulating plastic or of an insulating ceramic (see Fig. 5 and para [0038] – feed through connector 500 includes ceramic insulator 530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second fastening components taught by Corak to consist of insulating ceramic as taught by Xie in order to isolate an inner conductor from the rest of the connector as taught by Xie.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corak et al. US 2003/0079365 (Corak) in view of Edvardsson US 2015/0177163 (Edvardsson).
Regarding claim 23, Corak teaches the device of claim 15, wherein the holder is designed as a rail (support 104), wherein the measurement probe is arranged on the outer surface of the central section of the rail (see Fig. 11E – probe 32 with element 103 is connected to the central section of support 104 as shown).
Corak does not explicitly teach wherein the signal processing unit is arranged on the inner surface of the central section of the rail.
Edvardsson teaches (Fig. 2) the signal processing unit is arranged on the surface of the central section of the container (measurement electronics unit 110 includes processor 208 is arranged on a surface of tank which holds the probe).
The prior art teaches all of the claimed elements.  The difference between the prior art and the claimed invention is arranging the signal processing unit on inner surface of the rail rather than remotely.  The combination of the known elements is achieved by a known method of attaching the signal processing unit to the structure supporting the probe.
Since all of the claimed elements would continue to operate in the same manner, specifically the signal processing unit would still process TDR signals and the rail would still provide support, the results would be predictable to one of ordinary skill in the art.
As such it would have been obvious to one of ordinary skill in the art to modify the arrangement of  the signal processing unit and rail as taught by Corak such that the signal processing unit is arranged on the surface of the central section of the rail as taught by Edvardsson as being no more than predictable use of prior art elements according to their established functions.  KSR Rational (A) Combining prior art elements according to known methods to yield predictable results.  See MPEP 2141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868